DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Examiner Request
Applicant is requested to indicate where in the Specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or 35 U.S.C., 1st paragraph issues that can arise when claims are amended without support in the Specification.  Examiner thanks the Applicant in advance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,786,728 B2.  The limitations of the claims have been evaluated in the claim chart below:
Instant Application – Claim 1
Patent 728 – Claim 1
Similarities and Differences
A motion mirroring system that incorporates virtual 


a motion capture element configured to couple with a moveable object located in a real environment, wherein said motion capture element comprise
a motion capture element configured to couple with a moveable object located in a real environment, wherein said motion capture element comprises
Substantially the same but differs in that the instant application recites “comprise” vs “comprises” in the ‘728 patent.
a sensor configured to capture one or more values associated with an orientation, position, velocity, acceleration, angular velocity, and angular acceleration of said motion capture element;
a sensor configured to capture one or more values associated with an orientation, position, velocity, acceleration, angular velocity, and angular acceleration of said motion capture element;
The same
a first communication interface; and a microprocessor coupled with said sensor and said first communication interface, wherein said microprocessor is configured to collect data that comprises said one or more 


a computer that comprises a display; a memory that contains a virtual environment state comprising a position and orientation of a virtual object in a virtual environment, wherein said virtual object represents said moveable object in said virtual environment; one or more constraints on said position and orientation of said virtual object in said virtual environment;
a computer that comprises a display; a memory that contains a virtual environment state comprising a position and orientation of a virtual object in a virtual environment, wherein said virtual object represents said moveable object in said virtual environment, and wherein said virtual environment state mirrors motion of said moveable object in said real environment with motion of said virtual object in said virtual environment; and one or more constraints on said position and orientation of said virtual object in said virtual environment; 
 the ‘728 and instant application are substantially similar but differ because the ‘728 further recites “and wherein said virtual environment state mirrors motion of said moveable object in said real environment with motion of said virtual object in said virtual environment”

a second communication interface configured to communicate with said first communication interface to obtain said data;
The same.
wherein said computer is configured to receive said data via said second communication interface; calculate a position and orientation to said position and orientation of said moveable object in said real environment based on one or more redundancies in said data;
wherein said computer is configured to receive said data via said second communication interface; calculate a position and orientation of said moveable object in said real environment from said data; apply one or more corrections to said position and orientation of said moveable object in said real environment based on one or more redundancies in said data;
Substantially the same but differs in the instant application recites calculating a position and orientation of said moveable object “based on one or more redundancies in said data” and the ‘782 additionally recites “apply one or more corrections to said position and orientation in said real environment based on one or more redundancies in said data;”

wherein said sensor comprises a 3-axis accelerometer, a 3-axis rate gyroscope, and a 3-axis magnetometer; and wherein 


transform said position and orientation of said moveable object in said real environment into said position and orientation of said virtual object in said virtual environment after said apply said one or more corrections;  apply said one or more constraints in said virtual environment to compensate for accumulating errors in said position or orientation;
Substantially the same but the 782 further anticipates the broader scope of the instant application with the limitation “after said apply said one or more corrections” and recites the “compensate for accumulating errors in the said position or orientation”.
determine whether said position and orientation of said virtual object in said virtual environment satisfies 



wherein said error correction is in addition to said one or more corrections, wherein said error correction comprises 


display said virtual environment and said virtual object on said display.
The Same


Although the claims at issue are not identical, they are not patentable distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1-20).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bentley et al. (US 2012/0088544 A1) and Breen et al. (US 2008/0211768 A1).
Regarding claims 1-20, Bentley discloses a system for providing a virtual golf game using a motion capture element system incorporating inertial navigation systems.  The system of Bentley provides a virtual simulated golf match using historical players to simulate playing the virtual golf game by using information from a motion sensor to control and simulate play of the game (see @ ‘544 @ Fig. 19-23, 43A-B, 0020, 0149-0154
In a related motion capture patent, Breen et al. teaches a system comprising a motional capture element to determine the position or orientation of a virtual object (see ‘768 @ 0029-0032).  Specifically, Breen teaches that accelerometers, and magnetometers, and gyroscopes, may creating small errors related to the unsteady output.  As a result all of the vector pairs must be evaluated with an absolute driftless orientation with respect to the initial position of the user to address the integration drift problem (see ‘768 @ 0037-0038).  In particular, Breen teaches accounting for the integration drift error by correcting the input of the primary component with a calibration using the stationary position (e.g., absolute driftless orientation).  One would have been motivated to incorporate the teachings of Breen with the motion capture game of Bentley to account for incorporating virtual environment constraints such as integration drift by using one or more redundancies, such as auxiliary components to address the inherent problem of integration drift which occurs to yield the predictable result of providing an accurate position and orientation of the displayed virtual object (see ‘768- 0037-0038).  Therefore it would have been obvious to one of ordinary skill in the art to modify Bentley by incorporating virtual environment constraints such as integration drift techniques that apply one or more corrections to said position and orientation of said moveable object in said real environment based on one or more redundancies in said data in a motion mirroring system for a virtual environment.  
Regarding claim 1, the combination of Bentley and Breen teach a motion mirroring system that incorporates virtual environment constraints, comprising a motion capture element configured to couple with a moveable object located in a real environment (see ‘544 @ 0142-0154, wherein the motion system captures a swing and location of a golfer in a real environment and provides the display of the captured data in a virtual environment),
wherein said motion capture element comprises a sensor configured to capture one or more see ‘544 @ 0022-0023, 0142); 
a first communication interface (see ‘544 @ 0022-0023, 0142);
a microprocessor coupled with said sensor and said first communication interface, wherein said microprocessor is configured to collect data that comprises said one or more values from said sensor, transmit said data via said first communication interface (see ‘544 @ 0022-0023, 0142);
a computer (see ‘544 @ Fig. 1)  that comprises
a display (see ‘544 @ 0080);	
a memory that contains a virtual environment state comprising a position and orientation of a virtual object in a virtual environment, wherein said virtual object represents said moveable object in said virtual environment (see ‘544 @ 0080, 0085-0086, 0088-0089, 0097, wherein the virtual object is a club or ball in said virtual environment);  
one or more constraints on said position and orientation of said virtual object in said virtual environment (see ‘544 @ 0139-0154, ‘768 @ 0034-0039, wherein the one or more constraints is a integration drift);
a second communication interface configured to communicate with said first communication interface to obtain said data (see ‘544 @ 0142-0154);
wherein said computer is configured to: receiving said data via said second communication interface (see ‘544 @ Fig. 1-2, 0092-0099);
calculate a position and orientation of said moveable object in said real environment from said data (see’544 @ 0097-0098, 0139-0154, ‘768 @ 0034-0039);
apply one or more corrections to said position and orientation of said moveable object in said real environment based on one or more redundancies in said data (see ‘768 @ drift corrector 240 of 0034-0042
transform said position and orientation of said moveable object in said real environment into said position and orientation of said virtual object in said virtual environment (see ‘768 @ 0039-0042);
determine whether said position and orientation of said virtual object in said virtual environment satisfies said one or more constraints (see ‘544 @ 0139-0154, ‘768- 0034-0042); 
when said position and orientation of said virtual objects in said virtual environment does not satisfy one or more constraints, modify said position and orientation of said virtual object in said virtual environment to satisfy said one or more constraints; display said virtual environment and said virtual object on said display (see ‘544 @ Figs. 19-23, 43A-B, 0139-0154, ‘768 @ 0034-0042).
Regarding claim 2, the combination of Bentley and Breen teach the system of claim 1, wherein said moveable object is one or more of a piece of equipment, an article of clothing, or a body part of a person (see ‘544 @ Fig. 11-15, 0099, wherein the moveable object is a golfer club assigned particular sensors).
Regarding claim 3, Bentley disclose the system of claim 1, wherein said sensor comprises a 3-axis accelerometer, a 3-axis rate gyroscope, and a 3-axis magnetometer (see ‘544 @ 0015, 0142-0144, wherein the inertial measurement unit comprises 3-axis "nano" accelerometers, 3-axis electronic compass (e.g., magnetometer), and three-axis digital output gyroscopes).  
Regarding claim 4, the combination of Bentley and Breen teach the system of claim 3, wherein said redundancies in said data comprise:
a calculation of said orientation of said moveable object in said real environment by integration of angular velocity data from said 3-axis rate gyroscope (see ‘768 @ 0034-0039); 
a measurement of said orientation of said moveable object in said real environment relative to an Earth magnetic field from said 3-axis magnetometer (see ‘768 @ 0034-0039);
a measurement of said orientation of said moveable object in said real environment relative see ‘768 @ 0034-0039, wherein the initial absolute orientation is used to correct for the input of a primary component).  
Regarding claim 5, the combination of Bentley and Breen teach the system of claim 4, wherein
said calculate a position and orientation of said moveable object in said real environment from said data comprises said integration of angular velocity data from said 3-axis rate gyroscope (see ‘768 @ 0034-0039);
said apply one or more corrections to said position and orientation in said real environment comprises one or more of calculate a first rotational error between a predicted magnetic field vector based on said integration of angular velocity data, and a measured magnetic field vector from said 3-axis magnetometer (see ‘768 @ 0034-0039);
apply a first fraction of said first rotational error to said orientation of said moveable object in said real environment (see ‘768 @ 0034-0039); 
calculate a second rotational error between a predicted gravitation field vector based on said integration of angular velocity data, and a measured gravitational field vector from said 3-axis accelerometer (see ‘768 @ 0034-0039); 
calculate a second rotational error between a predicted gravitational field vector based on said integration of angular velocity data, and a measured gravitational field vector from said 3-axis accelerometer (see ‘768 @ 0034-0039); apply a second fraction of said second rotational error to said orientation of said moveable object in said real environment (see ‘768 @ 0034-0039).  
Regarding claim 6, the combination of Bentley and Breen teach the system of claim 1, wherein said virtual environment comprises a virtual camera that forms an image of said virtual environment (see ‘544 - @ Fig 20-21, 0017, 0087, 0113); said display said virtual environment and said see ‘544 - @ Fig. 20-23, 0113-0116); 
a position and orientation of said virtual camera in said virtual environment is modifiable by a user (see ‘544 @ Fig. 20-23, 0113-0116). 
Regarding claim 7, the combination of Bentley and Breen teach the system of claim 1, wherein a change in said position and orientation of said moveable object in said real environment results in a corresponding change within a predetermined time period of said position and orientation of said virtual object in said virtual environment shown on said display (see ‘544 @ Fig. 43B, 0150, wherein the position and orientation of the a virtual object is updated on the course map of the display).
Regarding claim 8, the combination of Bentley and Breen teach the system of claim 1, wherein said one or more constraints comprise a region in said virtual environment that said virtual object must be located within (see ‘544 @ Fig. 27, 43A-B, 0015, 0043, 0080, 0149-0150, wherein the place marked as shots provide a region in which the ball was/is located).
Regarding claim 9, the combination of Bentley and Breen teach the system of claim 1, wherein said one or more constraints comprise a location in said virtual environment that said virtual object must be located near (see ‘544 @ Fig. 27, 43B, 0072, 0122, 0149-0150, wherein the indicated shot on the course map indicates where the ball is located near).
Regarding claim 10, the combination of Bentley and Breen teach the system of claim 9, wherein said modify said position and orientation of said virtual object in said virtual environment to satisfy said one or more constraints comprises calculate an error vector between said position of said virtual object in said virtual environment and said location (see ‘768 @ 0034-0039); add a fraction of said error vector to said position of said virtual object in said virtual environment (see ‘768 @ 0034-0039).
Regarding claim 11, the combination of Bentley and Breen teach the system of claim 1, see ‘544 @ Figs. 24-25, 0052, wherein the system includes constraints such as angular velocities and angular speeds of a portion of the piece of equipment or object to hit or a virtual body part is obtained from sensors on a user and/or on a piece of equipment).
Regarding claim 12, the combination of Bentley and Breen teach the system of claim 1, wherein said one or more constraints comprise one or more virtual barriers that said virtual object cannot pass through (see ‘544 @ Fig. 43A-B, 0072, 0080, 0113, wherein the virtual golf course map includes water hazards which the virtual object (e.g., ‘ball’) cannot pass through).
Regarding claim 13, the combination of Bentley and Breen teach the system of claim 12, wherein said one or more virtual barriers comprise a ground surface (see ‘544 @ Fig. 43A-B, 0072, 0080, 0113, wherein the virtual barrier that comprises a ground surface of fairway, rough, or water).
Regarding claim 14, the combination of Bentley and Breen teach the system of claim 1, wherein said moveable object is a piece of sporting equipment used in a sports activity; said virtual environment is a virtual game for said sports activity; said virtual object in said virtual environment is a representation of said piece of sporting equipment (see ‘544 @ Fig. 43A-B, 0072, 0080, 0152-157, wherein the motion capture system implements a virtual game of golf, on a virtual golf course playing against a historical player and the sporting equipment is a golf club).
Regarding claim 15, the combination of Bentley and Breen teach the system of claim 14, wherein said sports activity is one or more of golf (see ‘544 @ 0022), tennis (see ‘544 @ 0022), badminton, racquetball, table tennis, squash, baseball (see ‘544 @ 0024), softball, cricket, hockey (see ‘544 @ 0024), field hockey, croquet, football, rugby, Australian rules football, soccer, volleyball, water polo, polo, basketball, lacrosse, billiards, horseshoes, shuffleboard, handball, bocce, bowling, 
Regarding claim 16, the combination of Bentley and Breen teach the system of claim 14, wherein said virtual object is used to contact and launch a virtual game piece in said virtual game (see ‘544 @ 0155-0156, wherein the event is a golf swing which is used to contact and launch the ball with the club head); said computer calculates a launch velocity of said game piece based on a motion of said virtual object at a time of impact between said virtual object and said virtual game piece (see ‘544 @ Figs. 20-23, 0161, wherein the one or more embodiments include velocity).
Regarding claim 17, the combination of Bentley and Breen teach the system of claim 15, wherein the computer relocates said virtual object to a new position in said virtual environment in response to one or more events in said virtual game (see ‘544 @ 0149-0154, wherein the system relocates the virtual object (e.g., ball) to a new position following the event of a counted shot).
Regarding claim 18, the combination of Bentley and Breen teach the system of claim 17, wherein said computer relocates said virtual object to a new position in said virtual environment in response to one or more events in said virtual game (see ‘544 @ 0149-0154, wherein the system relocates the virtual object (e.g., ball) to a new position following the event of a counted shot).
Regarding claim 19, the combination of Bentley and Breen teach system of claim 17, wherein said virtual game is a virtual golf game; said virtual object is a virtual golf club; said relocates said virtual object to a new position comprises moves said virtual golf club to a location of a virtual golf ball after a shot, or to a starting position for a new hole after completion of a previous hole (see ‘544 @ Fig. 36-38, 0140-0142, wherein the virtual golf game comprises the motion capture information to provide a match with a historical golfer and implementing rules for the virtual golf game including relocate the player and ball to a new position and providing a starting position for a new hole after completion of a previous hole
Regarding claim 20, the combination of Bentley and Breen teach the system of claim 19, wherein said moves said virtual golf club further comprises modifies an orientation of said virtual golf club to aim at a hole from said new position (see ‘544 @ 0133 – 0134, 0149-0154).  Although Bentley teaches the system for implementing a virtual golf game using a virtual golf club played on a virtual golf course (see 0149-0154) it is silent with respect to modifying an orientation of said virtual golf club to aim at a hole from said new position.  As golf is a game of accuracy, it is implicit in the playing of the golf that the player may modify an orientation of said virtual golf to aim at a hole it would have been an obvious matter of DESIGN CHOICE to one of ordinary skill in the art to modify the virtual golf game to incorporate modifying an orientation of said virtual golf club to aim at the hole to conform with the rules of the game. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715